J-S05040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LAWRENCE HIGGINS,                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

FRANK BONIN FUNERAL PARLOR AND
DONNA GEORGE,

                            Appellees                No. 1150 MDA 2016


                  Appeal from the Order Entered June 30, 2016
                in the Court of Common Pleas of Luzerne County
                        Civil Division at No.: 2013-04341


BEFORE: BENDER, P.J.E., PANELLA, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                         FILED MARCH 01, 2017

        Appellant, Lawrence Higgins, appeals pro se from the trial court’s

order granting the motion for judgment on the pleadings filed by Appellee,

Frank Bonin Funeral Parlor, and dismissing his complaint.1 We affirm.

        The relevant background of this case is as follows. On April 10, 2013,

Appellant, acting pro se, filed a complaint against Frank Bonin Funeral Parlor

and Ms. George, who is the mother of Appellant’s late son, Jared Higgins.

The crux of Appellant’s complaint is that Appellees arranged for Jared

Higgins’ cremation, which violates Appellant’s religious beliefs, without his

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 The court also granted the motion for judgment on the pleadings filed by
Appellee, Donna George, in an earlier order.
J-S05040-17



consent; he seeks $250,000.00 in damages from each Appellee. Ms. George

filed a motion for judgment on the pleadings on August 14, 2014, which the

trial court granted on December 22, 2014, and dismissed the complaint

against her. Frank Bonin Funeral Parlor filed a motion for judgment on the

pleadings on February 10, 2016, which the trial court granted on June 30,

2016, and dismissed the complaint against it.              Appellant timely appealed,

but failed to comply with the trial court’s October 24, 2016 directive to file a

concise    statement     of   errors    complained    of    on   appeal   pursuant   to

Pennsylvania Rule of Appellate Procedure 1925(b). See Pa.R.A.P. 1925(b).

       On appeal, Appellant argues, inter alia, “the [trial] court erred in

dismissing the case [where Appellees] disregarded Pennsylvania law and

went behind a father[’]s back and cremated his son[’]s body.” (Appellant’s

Brief, at 2) (most capitalization omitted). However, prior to addressing the

merits of this appeal, we must determine whether Appellant properly

preserved his issues for our review.2            Rule 1925(b) provides, in relevant

part, “Issues not included in the Statement and/or not raised in accordance

with the provisions of this paragraph (b)(4) are waived.”                    Pa.R.A.P.

____________________________________________


2
  We are cognizant that Appellant is incarcerated in Texas for murder and is
proceeding pro se. It is well-settled that, “although this Court is willing to
construe liberally materials filed by a pro se litigant, pro se status generally
confers no special benefit upon an appellant,” and a pro se litigant must
comply with our procedural rules. Commonwealth v. Lyons, 833 A.2d
245, 251-52 (Pa. Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005)
(citation omitted).



                                           -2-
J-S05040-17



1925(b)(4)(vii).     This Court has held: “Our Supreme Court intended the

holding in [Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998),] to operate

as a bright-line rule, such that failure to comply with the minimal

requirements of Pa.R.A.P. 1925(b) will result in automatic waiver of the

issues raised. . . . Indeed, our Supreme Court does not countenance

anything less than stringent application of waiver pursuant to Rule

1925(b)[.]”     Greater Erie Indus. Dev. Corp. v. Presque Isle Downs,

Inc., 88 A.3d 222, 224 (Pa. Super. 2014) (en banc) (some citations and

internal quotation marks omitted; emphasis in original).

       Here, the trial court issued an order in compliance with Rule 1925(b),

requiring Appellant to file a concise statement within twenty-one days and

advising: “Any issue not properly included in the statement timely filed and

served pursuant to [Rule 1925(b)] shall be waived.”        (Concise Statement

Order, 10/24/16, at ¶ 3). Despite this directive, Appellant never filed a Rule

1925(b) statement. Consequently, he has waived his issues on appeal. See

Pa.R.A.P. 1925(b)(4)(vii); Greater Erie Indus. Dev. Corp., supra at 224.

Accordingly, we affirm the order of the trial court.3
____________________________________________


3
  Moreover, even if Appellant had complied with the court’s order, his
defective brief substantially hinders our ability to conduct meaningful
appellate review. For example, it omits a statement of the questions
involved and a summary of the argument. See Pa.R.A.P. 2116(a), 2118.
The body of the brief is rambling, disjointed, and lacks cogent legal analysis
supported by relevant authority and citation to the certified record. See
Pa.R.A.P. 2119(a)-(c). Therefore, we could dismiss the appeal for this
reason as well. See Pa.R.A.P. 2101.



                                           -3-
J-S05040-17



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2017




                          -4-